Case 1:20-cv-21859-CMA Document 138 Entered on FLSD Docket 11/20/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 20-21859-CIV-ALTONAGA/Goodman

  In the Matter of the Complaint for Exoneration
  from or Limitation of Liability by Jose Garcia,
  as owner of the 2019 40’ Beneteau Motor Yacht
  bearing Hull Identification No. BENER159L819,

        Petitioner.
  _________________________________________/

                             PARTIAL FINAL DEFAULT JUDGMENT

         Pursuant to the Court’s Order [ECF No. 137] granting Petitioner, Jose Garcia’s Motion for

  Entry of Final Default Judgment of Exoneration against All Non-Appearing Potential Claimants

  [ECF No. 136], it is

         ORDERED AND ADJUDGED that a judgment of exoneration by default is hereby

  entered in favor of Petitioner, Jose Garcia, and against all non-appearing potential claimants.

         DONE AND ORDERED in Miami, Florida, this 20th day of November, 2020.




                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
